Citation Nr: 1331208	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  10-44 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to May 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a hearing before the undersigned, sitting at the RO, on May 2, 2013.  However, the Veteran did not appear for that scheduled hearing.  He subsequently submitted a hand-written statement explaining that he had mistakenly believed that the hearing was scheduled for May 23, 2013, and requesting that he have another opportunity to present testimony in support of his appeal.  

The Board construes the Veteran's statement, which was dated May 9, 2013, and received within 15 days following the original hearing date (i.e., on May 17, 2013), as a timely Motion for a new hearing.  That Motion is herein granted for good cause shown.  38 C.F.R. § 20.702(d) (2012). 

In granting the Veteran's Motion, the Board nevertheless wishes to remind him that any subsequent changes in hearing dates should be requested within 60 days from the date of the letter of notification of the time and place of the hearing, or not later than two weeks prior to the scheduled hearing date.  38 C.F.R. § 20.702(c) (2012).  After a hearing date has become fixed, an extension of time for appearance at a hearing will be granted only for good cause.  Id.  The Motion for a new hearing date must be in writing and must explain why a new hearing date is necessary.  Id.  

Accordingly, the case is REMANDED for the following action:

Take appropriate steps to reschedule the Veteran for a Board hearing at the Philadelphia, Pennsylvania, RO (or, in the alternative, a videoconference hearing before the Board, if he so desires) at the next available opportunity.  The case should then be processed in accordance with established appellate practices.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



________________________________________
JAMES D. RIDGWAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


